UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 Ballantyne Strong,Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0 -11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0 -11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PRELIMINARY PROXY STATEMENT SUBJECT TO COMPLETION PRELIMINARY PROXY STATEMENT AND NOTICE FOR THE 2 to be held at Hilton Garden Inn Windward Plaza Alpharetta, Georgia 30005 on May 13 , 201 5 at 9:00a.m. ( Eastern Daylight Time ) NOTICE OF ANNUAL MEETING OF STOCKHOLDERS to be held May 13, 5 The Annual Meeting of Stockholders of Ballantyne Strong,Inc. will be held at Hilton Garden Inn, 4025 Windward Plaza, Alpharetta, Georgia 30005, on May13, 2015 at 9:00a.m., Eastern Daylight Time , (including any adjournments or postponements thereof, the “Annual Meeting”) for the following purposes: 1. To elect directors to the Company's Board of Directors (the “Board”)for one -year terms. 2. To consider and act upon a non -binding advisory resolution to approve the compensation of the Company’s Named Executive Officers, as described in the Proxy Statement. 3. To ratify the appointment of KPMG LLP as the Company’s independent auditors for the fiscal year ending December 31, 2015. 4. To transact such other business as may properly be brought before theAnnual Meetingor any adjournment or postponement thereof. Only those stockholders of record at the close of business on March16, 2015, (the “Record Date”) shall be entitled to notice of the Annual Meeting and to vote at the Annual Meeting . Your vote is important. Whether or not you plan to attend the Annual Meeting in person, please vote your WHITE proxy card as soon as possible to assure a quorum. Please vote in one of these three ways: Visit the website at www. proxyvote.com and have your WHITE proxy card in hand to vote through the internet, or Use the toll - free telephone number listed on the WHITE proxy card, or Mark, sign, date and promptly return the enclosed WHITE proxy card in the postage - paid envelope. If you vote on the website or by telephone you do not need to return a proxy card by mail , unless you wish to change your vote or revoke your vote . Voting by any of these methods will ensure that you are represented at the Annual Meeting even if you are not there in person. Stockholders who have previously voted but attend theAnnual Meetingmay withdraw their proxy if they wish to do so, and vote in person. If you desire assistance in scheduling overnight accommodations in Alpharetta, contact Tiffanie Pusateri at Ballantyne at (402)829 -9403. Early reservations are encouraged. The formal meeting of stockholders will be followed by a review of our business. I look forward to seeing you at the Annual Meeting. If you have any questions or require any assistance in executing your proxy, please call or e-mail: D.F. King & Co., Inc.
